UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D. C. 20549 FORM 10-Q xQuarterly report pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934 For the quarterly period ended September 30, 2014 oTransition report pursuant to Section 13 or 15(d) of the Exchange Act For the transition period from to . Commission File Number: 0-9376 INNOVATIVE FOOD HOLDINGS, INC. (Exact Name ofRegistrant as Specified in its Charter) Florida (State or Other Jurisdiction of Incorporation or Organization) 20-1167761 (IRS Employer I.D. No.) 28411 Race Track Rd. Bonita Springs, Florida34135 (Address of Principal Executive Offices) (239) 596-0204 (Registrant's Telephone Number, Including Area Code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESxNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESxNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check One): Large Accelerated filer o Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Regulation 12b-2 of the Exchange Act): YESoNO x State the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date 20,673,326 shares of common stock outstandingand21,373,989 shares issued as of November 16,2014. Table of Contents INNOVATIVE FOOD HOLDINGS, INC. TABLE OF CONTENTS TO FORM 10-Q Page PART I. FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements(unaudited) 3 Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) 4 Condensed Consolidated Statements of Cash Flows 5 Notes to the Condensed Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations (including cautionary statement) 21 Item 4. Controls and Procedures 27 PART II. OTHER INFORMATION Item 1. Legal Proceedings 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 28 Item 4. Mine Safety Disclosures 28 Item 5. Other Information 28 Item 6. Exhibits 28 Signatures 29 Table of Contents PART I.FINANCIAL INFORMATION ITEM1- CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Innovative Food Holdings, Inc. Condensed Consolidated Balance Sheet September 30, December 31, ASSETS (unaudited) Current assets Cash and cash equivalents $ $ Accounts receivable net Inventory Other current assets Due from related parties - Total current assets Property and equipment, net Investments - Intangible assets, net Total assets $ $ LIABILITIES AND EQUITY Current liabilities Accounts payable and accrued liabilities $ $ Deferred revenue - Accrued liabilities - related parties Accrued interest Accrued interest - related parties Revolving credit facilities - Notes payable, current portion, net of discount Notes payable - related parties, current portion Contingent liabilities Total current liabilities Note payable - long term portion, net of discount Notes payable - related parties, long term portion - Total liabilities Equity Common stock, $0.0001 par value; 500,000,000 shares authorized;21,023,989 and 7,732,456 shares issued and 20,323,326 and7,117,743 shares outstanding at September 30, 2014 and December 31, 2013, respectively Additional paid-in capital Common stock subscribed - Treasury stock, 486,254 and 400,304 shares outstanding at September 30, 2014 and December 31, 2013, respectively ) ) Accumulated deficit ) ) Total Innovative Food Holdings, Inc.’s stockholders’ equity Noncontrolling interest in variable interest entity - Total equity Total liabilities and equity $ $ See notes to these unaudited condensed consolidated financial statements. 3 Table of Contents Innovative Food Holdings, Inc. and Subsidiaries Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) (UNAUDITED) For the Three For the Three For the Nine For the Nine Months Ended Months Ended Months Ended Months Ended Sept 30, Sept 30, Sept 30, Sept 30, Revenue $ Cost of goods sold Gross margin Selling, general and administrative expenses Total operating expenses Operating income ) Other (income) expense: Other (income) ) - ) - Interest expense Total other (income) expense Net (loss)income before taxes ) ) ) Income tax expense - Net (loss)income $ ) $ ) $ $ ) Less net income attributable to noncontrolling interest in variable interest entities - - Net (loss) attributable to Innovative Food Holdings, Inc. $ ) $ ) $ ) $ ) Net (loss) per share - basic $ ) $ ) $ ) $ ) Net (loss) per share - diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding - basic Weighted average shares outstanding - diluted See notes to these unaudited condensed consolidated financial statements. 4 Table of Contents Innovative Food Holdings, Inc. and Subsidiaries Condensed Consolidated Statements of Cash Flows (UNAUDITED) For the Nine For the Nine Months Ended Months Ended Sept 30, Sept 30, Cash flows from operating activities: Net income (loss) $ $ ) Gain on disposition of property and equipment ) - Adjustments to reconcile net income (loss) to net cash provided by operating activities: Increase in allowance for doubtful accounts Depreciation and amortization Non-cash compensation Amortization of discount on notes payable Changes in assets and liabilities: Accounts receivable, net ) Deferred revenue - Inventory and other current assets, net ) ) Accounts payable and accrued expenses - related party ) ) Accounts payable and accrued expenses ) Contingent liability ) - Net cash provided by operating activities Cash flows from investing activities: Investments in companies ) - Acquisition of Organic Food Brokers ) - Cash received in acquisition of The Fresh Diet - Cash received from sale of property and equipment - Acquisition of property and equipment ) ) Net cash provided by (used in) investing activities ) Cash flows from financing activities: Purchase of treasury stock ) ) Common stock sold for cash 0 Net principal payments on notes and capital leases ) ) Net cash provided by (used in)financing activities ) Increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Cash paid during the period for: Interest $ $ Taxes $ - $ - Issuance of 279,310 shares of common stock previously subscribed $ - $ Issuance of 341,794 shares of common stock for conversion of notes payable and accrued interest $ - $ Mortgage and purchase of land and building $ - $ Issuance of 10,000,000 shares of common stock for acquisition of The Fresh Diet $ $ - Issuance of 846,266 shares of common stock for conversion of notes payable and accrued interest $ $ - Discount on notes payable due to extension of term $ $ - Acquisition note and options issued for the purchase of Organic Food Brokers $ $ - See notes to these unaudited condensed consolidated financial statements. 5 Table of Contents INNOVATIVE FOOD HOLDINGS, INC. NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS September 30, 2014 (Unaudited) 1. BASIS OF PRESENTATION Basis of Presentation The accompanying unaudited interim condensed consolidated financial statements of Innovative Food Holdings, Inc., and its wholly owned subsidiaries, some of which are non-operating, Artisan Specialty Foods, Inc. (“Artisan”), Food Innovations, Inc. (“FII”), Food New Media Group, Inc.(“FNM”), Organic Food Brokers (“OFB”), Gourmet Foodservice Group, Inc. (“GFG”),Gourmet Foodservice Warehouse, Inc., Gourmeting Inc., The Fresh Diet, Inc., (“The Fresh Diet”), The Haley Group, Inc.,(“Haley”), and 4 The Gourmet, Inc. (d/b/a For The Gourmet, Inc.) (“Gourmet” and collectively with IVFH and the other subsidiaries, the “Company, or “IVFH”),have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission.All material intercompany transactions have been eliminated upon consolidation of these entities. Consolidation of Variable Interest Entity The Company consolidates the financial statements of a variable interest entity (“VIE”) in which it is the primary beneficiary. In determining whether the Company is the primary beneficiary of a variable interest entity, consideration is given to a number of factors, including the ability to direct the activities that most significantly affect the entity’s economic success as well as the Company’s exposure to absorb the losses and obligations of such entities. Late Night Express Courier Service, Inc., an independent company providing delivery services to The Fresh Diet customers, was determined to be a VIE that was required to be consolidated under Accounting Standards Codification (“ASC”) 810, Consolidation, as set forth by the Financial Accounting Standards Board (“FASB”) and accordingly, was included in the accompanying unaudited condensed consolidated financial statements as of and for the period ended September 30, 2014. All material inter-company transactions and balances of the Company’s wholly owned subsidiaries and VIE have been eliminated in consolidation. The accompanying unaudited interim condensed consolidated financial statements have been prepared by the Company, in accordance with generally accepted accounting principles pursuant to Regulation S-X of the Securities and Exchange Commission and with the instructions to Form 10-Q. Certain information and footnote disclosures normally included in audited consolidated financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted. Accordingly, these interim financial statements should be read in conjunction with the Company’s audited financial statements and related notes as contained in Form 10-K for the year ended December 31, 2013. In the opinion of management, the interim unaudited condensed consolidated financial statements reflect all adjustments, including normal recurring adjustments, necessary for fair presentation of the interim periods presented. The results of the operations for the three and nine months ended September 30, 2014 are not necessarily indicative of the results of operations to be expected for the full year. The results of The Fresh Diet have been included since its acquisition on August 15, 2014. 2. NATURE OF ACTIVITIES AND SIGNIFICANT ACCOUNTING POLICIES Business Activity FII, Artisan, GFG are in the business of providing premium foodservice establishments, including white tablecloth restaurants, with the freshest origin-specific perishables and specialty food products direct from its warehouses and from a network of vendors, to the end users (restaurants, hotels, country clubs, national chain accounts, casinos, and catering houses) across the United States within 24 - 72 hours.For The Gourmet Inc., through its website www.forthegourmet.com, and through additional sales channels, provides the highest quality gourmet food products to the direct to consumer market.FNM currently holds the Company’s intellectual property rights including all rights related to its Artistre® private label brand. Haley is a food manufacturer representative that manages food manufacturing foodservice relationships at a food distributor’s corporatelevel.OFB works closely with emerging food brands to develop and execute sales, marketing and distribution plans via its nationwide network of retail-related food broker relationships while providing emerging food brands distribution and shelf placement access in all of the major metro markets in the food retail industry. The Fresh Diet is in the business of providing freshly prepared gourmet specialty meals, using the finest specialty, artisanal, direct from source ingredients, delivered daily, directly to consumers using The Fresh Diet® platform. The Fresh Diet’s platform includes a company managed and owned preparation and logistics infrastructure, including a comprehensive company owned network of same day and next day last mile food delivery capabilities. 6 Table of Contents We have historically sold the majority of our products (72% and 76% of total sales in the years ended December 31, 2013 and 2012, respectively) through a distributor relationship between FII and Next Day Gourmet, L.P., a subsidiary of U.S. Foods (“USF”), a $20 billion broad line distributor.On May 18, 2012, the Company executed a Stock Purchase Agreement (the “Artisan Acquisition Agreement”) to acquire all of the issued and outstanding shares of Artisan Specialty Foods, Inc., an Illinois corporation (“ASF”).ASFwas previously a supplier to the Company. Artisanis a supplier of over 1,500niche gourmet products to over 500customers in the GreaterChicago area.On November 2, 2012, the Company, through its wholly-owned subsidiaryHaley, entered into an asset purchase agreement (the “Haley Acquisition”) with The Haley Group, LLC whereby the Company acquired all existing contracts between The Haley Group, LLC and its customers.Pursuant to a purchase agreement (the “Organic Food Brokers Purchase Agreement”), effective June 30, 2014, the Company purchased 100% of the membership interest of Organic Food Brokers, LLC, a Colorado limited liability company (“OFB”).Also, pursuant to a purchase agreement (the “The Fresh Diet Purchase Agreement”), effective August 15, 2014, the Company purchased 100% of the common stock of The Fresh Diet, Inc. Use of Estimates The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. These estimates include, for example, certain assumptions related to doubtful accounts receivable, stock-based services, valuation of financial instruments, contingent liabilities and income taxes. On an on-going basis, we evaluate these estimates, including those related to revenue recognition and concentration of credit risk. We base our estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. We believe our estimates have not been materially inaccurate in past years, and our assumptions are not likely to change in the foreseeable future. Reclassifications and Corrections Certain reclassifications have been made to conform prior period data to the current presentation. In addition, the Company identified an error and revised its financial statements for the three and six months ended September 30, 2013 related to the elimination of certain intercompany revenues. Management concluded that the errors had no material impact on any of the Company’s previously issued financial statements, are immaterial to the Company’s results for the second quarter of 2013 and full year 2013 results, and had no material effect on the trend of the Company’s financial results. As a result of the immaterial errors discussed above, the unaudited condensed consolidated financial statements reflect the following adjustments: a reduction in cost of goods sold and an offsetting reduction in revenue of$164,808 and $731,013 for the three and nine months ended September 30, 2013, respectively. The effect of the reclassifications and immaterial errors had no effect on reported net income. Revenue Recognition The Company recognizes revenue upon product delivery. All of our products are shipped either same day, overnight or through longershipping terms to the customer and the customer takes title to product and assumes risk and ownership of the product when it is delivered. Shipping charges to customers and sales taxes collectible from customers, if any, are included in revenues. For revenue from product sales, the Company recognizes revenue in accordance with Financial Accounting Standards Board “FASB” Accounting Standards Codification “ASC” 605-15-05. ASC 605-15-05 requires that four basic criteria must be met before revenue can be recognized: (1) persuasive evidence of an arrangement exists; (2) delivery has occurred;(3) the sellingprice is fixed anddeterminable; and (4) collectability is reasonably assured.Determination of criteria (3) and (4) are based on management's judgments regarding the fixed nature of the selling prices of the products delivered and the collectability of those amounts.Provisions for discounts and rebates to customers, estimated returns and allowances, and other adjustments are provided for in the same period the related sales are recorded.The Company defers any revenue for which the product has not been delivered or is subject to refund until such time that the Company and the customer jointly determine that the product has been delivered or no refund will be required. Revenue from the sale of meals is recognized when the earnings process is complete, which is upon the delivery of the product to the Company’s customers. Meal programs are sold weekly, bi-weekly and monthly. Meal programs are non-returnable and non-refundable if not cancelled within 3 days of initial delivery. Refunds of cancelled meal plans are recorded at the time of cancellation. Cost of Goods Sold Costs recorded in Cost of Goods Sold in the condensed consolidated statement of operations include the costs of raw materials, packaging, product conversion, and delivery. 7 Table of Contents Deferred Revenue Deferred revenue consists of cash received for meals that have not yet been delivered to the customer. Advertising Costs The Company’s policy is to report advertising costs as expenses in the periods in which the costs are incurred. The total amounts charged to advertising expense were approximately $67,660 and $82,711, respectively, for the three and nine months ended September 30, 2014. Basic and Diluted Earnings Per Share Basic net earnings per share is based on the weighted average number of shares outstanding during the period, while fully-diluted net earnings per share is based on the weighted average number of shares of common stock and potentially dilutive securities assumed to be outstanding during the period using the treasury stock method. Potentially dilutive securities consist of options and warrants to purchase common stock, and convertible debt. Basic and diluted net loss per share is computed based on the weighted average number of shares of common stock outstanding during the period. The Company uses the treasury stock method to calculate the impact of outstanding stock options and warrants. Stock options and warrants for which the exercise price exceeds the average market price over the period have an anti-dilutive effect on earnings per common share and, accordingly, are excluded from the calculation. Anti-dilutive shares at September 30, 2014: For the three and nine months ended September 30, 2014, the Company excluded from the calculation of fully-diluted earnings per share because the effect would have been anti-dilutive: warrants to purchase 3,040,124 shares of common stock at exercise prices from $0.01 to $0.575 per share; options to purchase 1,576,389 shares of common stock at exercise prices from $0.35 to $0.57 per share; and conversion options to purchase 5,772,206 shares of common stock at $0.25 per share.The Company also excluded 210,520 shares committed to be issued because the effect would have been anti-dilutive. Anti-dilutive shares at September 30, 2013: For the three months ended September 30, 2013, the Company excluded from the calculation of fully-diluted earnings per share warrants to purchase 6,964,000 shares of common stock at exercise prices of $0.01 to $0.575 per share, and options to purchase 2,480,000 shares of common stock issuable at exercise prices of $0.35 to $1.60 per share. The Company also excluded 10,269,844 shares issuable upon the conversion of a note payable and accrued interest an exercise price of $0.25 per share. For the nine months ended September 30, 2013, the Company excluded from the calculation of fully-diluted earnings per share warrants to purchase 6,964,000 shares of common stock at exercise prices of $0.01 to $0.575 per share, and options to purchase 2,480,000 shares of common stock issuable at exercise prices of $0.35 to $1.60 per share. The Company also excluded 10,269,844 shares issuable upon the conversion of a note payable and accrued interest an exercise price of $0.25 per share. Diluted earnings per share was computed as follows for the three and ninemonths ended September 30, 2014: Loss(Numerator) Shares (Denominator) Per-Share Amount Basic loss per share $ ) $ ) Effect of Dilutive Securities: Exercise of in-the-money warrants - - - Exercise of in-the-money options - - - Conversion of notes payable and accrued interest - - - Shares accrued, not yet issued - - - Diluted earnings per share $ ) $ ) 8 Table of Contents Income (Numerator) Shares (Denominator) Per-Share Amount Basic earnings per share $ ) $ ) Effect of Dilutive Securities: Exercise of in-the-money warrants - - - Exercise of in-the-money options - - - Shares accrued, not yet issued - - - Diluted earnings per share $ ) $ ) Significant Recent Accounting Pronouncements Management does not believe that any recently issued, but not yet effective, accounting standards if currently adopted would have a material effect on the accompanying unaudited condensed consolidated financial statements. 3.ACQUISITIONS The Fresh Diet The Fresh Diet Merger was accounted for as an acquisition of an ongoing business in accordance with ASC Topic 805 - Business Combinations (“ASC 805”), where the Company was treated as the acquirer and the acquired assets and assumed liabilities were recorded by the Company at their preliminary estimated fair values. The total purchase price of the assets acquired and assumed liabilities included; cash, inventory, accounts receivable, fixed assets, deposits and trade names and, accounts payable and notes payable. The acquisition date estimated fair value of the consideration transferred totaled $14.0 million, which consisted of the following: Common Stock - 10,000,000 shares $ Total purchase price $ Tangible assets acquired $ Liabilities assumed Net tangible assets ) Customerrelationships Tradenames Goodwill Total purchase price $ The Company has presented its preliminary estimates of the fair values of the assets acquired and liabilities assumed in the Fresh Diet Merger as of September 30, 2014. The Company is in the process of finalizing its review and evaluation of the appraisal and related valuation assumptions supporting its fair value estimates for all of the assets acquired and liabilities assumed in the Fresh Diet Merger and, therefore, the estimates used herein are subject to change. This may result in adjustments to the values presented above for assets and liabilities and a corresponding adjustment to goodwill. As such, the Company has not completed the assignment of goodwill to reporting units or its determination of the amount of goodwill that is expected to be deductible for tax purposes at this time. 9 Table of Contents Pro forma results The following tables set forth the unaudited pro forma results of the Company as if the acquisition of FD had taken place on the first day of the periods presented. These combined results are not necessarily indicative of the results that may have been achieved had the companies always been combined. Three months ended September 30, Total revenues $ $ Net income attributable to Innovative Food Holdings, Inc. ) ) Basic net income (loss) per common share $ ) $ ) Diluted net income (loss) per common share $ ) $ ) Weighted average shares - basic Weighted average shares - diluted Ninemonths ended September 30, Total revenues $ $ Net income attributable to Innovative Food Holdings, Inc. ) ) Basic net income (loss) per common share $ ) $ ) Diluted net income (loss) per common share $ ) $ ) Weighted average shares - basic Weighted average shares - diluted Organic Food Brokers Pursuant to the Organic Food Brokers Purchase Agreement, effective June 30, 2014, the Company purchased100% of the membership interestof Organic Food Brokers, LLC, a Colorado limited liability company (“OFB”).OFB works closely with emerging food brands to develop and execute sales, marketing and distribution plans via its nationwide network of retail-related food broker relationships while providing emerging food brands distribution and shelf placement access in all of the major metro markets in the food retail industry. The purchase price consisted of (i) One Hundred Thousand ($100,000) Dollars in cash, (ii) a Convertible Promissory Note in the face amount of Two Hundred Thousand ($200,000) Dollars, and (iii) stock options issued by the Company to acquire one hundred thousand (100,000) shares of its common stock over the four year period following the closing date at an exercise price per share of $1.46. The Note is secured by the Company’s grant of a second priority secured interest in the assets of OFB.In addition, the company is contingently liable for certain performance-based payments over the twenty-four months following the acquisition date. The Company believes it is likely that these payments will be made, and accordingly has recorded the entire amount of $225,000 as a contingent liability on its balance sheet at September 30, 2014.The entire cost of the acquisition was $596,349.The amount of $200,000 was allocated to Trade Name, and intangible assets with an indefinite life; the balance of $396,349 was allocated to customer list, an intangible asset with a useful life of 36 months. $29,817 of this amount was amortized during the three months ended September 30, 2014. 4. ACCOUNTS RECEIVABLE At September 30, 2014 and December 31, 2013, accounts receivable consists of: September 30, December 31, Accounts receivable from customers $ $ Allowance for doubtful accounts ) ) Accounts receivable, net $ $ 10 Table of Contents 5. INVENTORY Inventory consists primarily of (a) specialty food products (b) operating materials and supplies, principally food trays and bags that are used to package and deliver meals to customers . At September 30, 2014 and December 31, 2013,inventory consisted of the following: September 30, December 31, Specialty food products $ $ Operating materials and supplies Total $ $ 6. PROPERTY AND EQUIPMENT The Company owns a building and property located at 28411 Race Track Road, Bonita Springs, Florida 34135 and with respect thereto has entered into each of a Loan Agreement, Mortgage, Security Agreement and Note with Fifth Third Bank, each with an effective date of February 26, 2013.The property consists of approximately 1.1 acres of land and close to 10,000 square feet of combined office and warehouse space and was purchased as part of a bank short sale.The Company moved its operations to these premises on July 15, 2013. The purchase price of the property was $792,758 and was financed in part by a five year mortgage in the amount of $546,000 carrying an annual interest rate of 3% above LIBOR Rate, as such term is defined in the Note. A summary of property and equipment at September 30, 2014 and December 31, 2013, was as follows: September 30, December 31, Land $ $ Building Computer and Office Equipment Kitchen and Warehouse Equipment Furniture, Fixtures, and Leasehold Improvements Vehicles Total before accumulated depreciation Less: accumulated depreciation ) ) Total $ $ Depreciation and amortization expense for property and equipment amounted to $51,622and $22,402 for the three months ended September 30, 2014 and 2013, respectively.Depreciation and amortization expense for property and equipment amounted to $94,985and $58,148 for the nine months ended September 30, 2014 and 2013, respectively. 7. INVESTMENTS The Company has made investments in certain early stage food related companies which can benefit from various synergies within the Company’s various operating businesses .As ofSeptember 30, 2014, the Company had made investments in two such companies in the aggregate amount of $104,000. 11 Table of Contents 8. INTANGIBLE ASSETS The Company acquired certainintangible assets pursuant to the acquisition of The Fresh Diet, Artisan Specialty Foods, andthe acquisition of certain assets of The Haley Group, LLC, and OFB (see note 2). The following is the net book value of these assets: September 30,2014 Accumulated Gross Amortization Net Trade Name $ $ - $ Non-Compete Agreement ) Customer Relationships ) Goodwill - Total $ $ ) $ December 31,2013 Accumulated Gross Amortization Net Trade Name $ $ - $ Non-Compete Agreement ) Customer Relationships ) Goodwill - Total $ $ ) $ Total amortization expense charged to operations for the three months ended September 30, 2014 and 2013 was $309,351and $45,970, respectively. Total amortization expense charged to operations for the nine months ended September 30, 2014 and 2013 was $401,293and $91,940, respectively. The trade name is not considered a finite-lived asset, and is not being amortized.The non-compete agreement is being amortized over a period of 48 months.The customer relationships acquired are being amortized over the following periods: in The Fresh Diet, 84 months; in the Artisan transaction, 60 months; in the Haley transaction, 36 months; and in the OFB transaction, 60 months. As detailed in ASC 350, the Company tests for goodwill impairment in the fourth quarter of each year and whenever events or changes in circumstances indicate that the carrying amount of the asset exceeds its fair value and may not be recoverable.As detailed in ASC 350-20-35-3A, in performing its testing for goodwill impairment, management has completed a qualitative analysis to determine whether it was more likely than not that the fair value of a reporting unit is less than its carrying amount, including goodwill. To complete this review, management followed the steps in ASC 350-20-35-3C to evaluate the fair value of goodwill and considered all known events and circumstances that might trigger an impairment of goodwill. The analysis completed in2013 and 2012 determined that there was no impairmentto goodwill assets. 9.ACCOUNTS PAYABLE AND ACCRUED LIABILITIES Accounts payable and accrued liabilities at September 30, 2014 and December 31, 2013 are as follows: September 30, December 31, Trade payables $ $ Accrued payroll and commissions Total accounts payable and accrued liabilities- non-related parties $ $ 12 Table of Contents At September 30, 2014 and December 31, 2013, accrued liabilities to related parties of $178,150and $523,110, respectively, consisted of accrued payroll, accrued bonus, and payroll related benefits. 10. ACCRUED INTEREST Accrued interest on the Company’s convertible notes payable is convertible at the option of the note holders into the Company’s common stock a price of $0.25 per share.At September 30, 2014, convertible accrued interest was $653,019(including $53,621 to a related party),which was convertible into 2,612,076shares of common stock; at December 31, 2013, convertible accrued interest was $720,189 (including $48,708 to a related party) which was convertible into2,880,756 shares of common stock. 11. REVOLVING CREDIT FACILITIES September 30, December 31, Business loan of $500,000 from a credit card merchant, with a loan fee of 0.5% and repayment rate of 100% of the sum of charge volume during the loan period, maturing no later than April 19, 2015, renewable annually unless terminated, and secured by the assets of The Fresh Diet.During the period from the date of The Fresh Diet acquisition (August 15, 2014) through September 30, 2014,net payments of principal in the amount of $260,068 on this loan. $ $
